Pee Cueiam.
The plaintiff’s counsel propounded this question to her on her re-direct examination: “Will you tell the jury about that ?” The court sustained the defendant’s objection to the question, and the plaintiff noted an exception to this ruling. This exception presents nothing for review because the case on appeal does not show what testimony the plaintiff would have given had she been permitted to answer the question. Lipe v. Bank, ante, 328, 72 S.E. 2d 759. The remaining exceptions are addressed to the entry of the compulsory nonsuit, and are untenable because the evidence adduced by the plaintiff at the trial was insufficient to prove the allegations of her complaint.
Judgment affirmed.